Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argues that Pethig cannot disclose the motion parameters because the test cells have some changes in electrical properties. However, Pethig expressly states (Page 1 Introduction Paragraph 1) “DEP is the motion of particles caused by dielectric polarization effects”. The motion of the particles is used to determine the electrical properties of the cell population, per Pethig, clearly showing that the application of the dielectrophoresis to the cells would necessarily result in a motion parameter such as the claimed “moving directions” or “moving distances”. 

Applicant then argues that TwDEP cannot be substituted for DEP in Pethig’s method because Applicant alleges that Cen teaches away from such a substitution. This is not persuasive. 


	Both Lin and Cen are relied upon to show that DEP and TwDEP are known, routine and conventional processes for manipulating cells and determining electrical parameters thereof. Cen goes on to disclose a novel combination of a number of known electrophoretic processes, however, combination thereof in no way teaches away from the fact that each is a known routine and conventional process. Applicant makes the allegation and if all the processes disclosed in Cen were substitutable, “one of them should be sufficient for achieve [sic] the goals but not put efforts to integrate all three of them”. It is unclear what Applicant is attempting to argue. Simply because Cen has developed an integrated process does not provide any showing that any one of the known, routine and conventional processes is somehow deficient or lacking in utility, but in fact Cen wishes to combine the most advantageous elements of each known, routine and conventional process into a single process. This is by no means a teaching away and there is no indication from Cen that substitution of known DEP for known TwDEP for manipulating particles and assessing electrical parameters thereof would result in an inoperable device. Applicant fails to address the combination of references on record. Cen is relied upon for a general teaching of the fact that TwDEP and DEP are known routine and conventional methods by which particle manipulation can occur. Absent a showing to the contrary by Applicant, the Office takes the position that as both are known routine and conventional in the art, it would be obvious to substitute one or another with a reasonable expectation of success. This determination is supported by KSR rationale B. Applicant alleges that in order to make the substitution, there need be an express teaching to prefer TwDEP over DEP. This is not persuasive as this is not the basis for substitution under KSR rationale B. 

	Applicant concedes that each process is “capable for generating a dielectrophoretic action” and that each may have varying potencies for different applications. This position supports the Office’s finding that the processes are routine and conventional and would be reasonable to substitute to a skilled artisan. 

	Applicant highlights that Cen teaches TwDEP and DEP are more suitable for cell manipulation than ROT. This point supports the Office’s finding of obviousness as Applicant concedes that TwDEP and DEP are “suitable for cell manipulation” as required by Pethig. Applicant’s arguments regarding ROT are not commensurate in scope with the claims or the rejection on record. The Office does not rely on ROT to teach any aspect of the claims and as such, Applicant’s argument is not persuasive. 

	Applicant points to an additional reference by Cen which indicates that the processes are of “similar geometric layouts” that TwDEP and DEP are better for cell manipulation. Applicant then argues that they cannot be simply substituted if no reasonable motivation is provided. However, as expressly set forth by KSR rationale B, substitution of known elements for another with the reasonable expectation of success is sufficient for establishing a prima facie obviousness determination. Pethig in view of Lin and Cen clearly support the Office’s position that TwDEP and DEP are known, routine and conventional processes for manipulation cells, therefore, a skilled artisan would readily appreciate TwDEP and DEP can be interchanged in Pethig’s process, with a reasonable expectation of success. If Applicant is in possession of evidence which would support that such a modification would not result in a reasonable expectation of success or any other secondary consideration which would disqualify the combination, Applicant is invited to present such evidence. Applicant’s conclusory statements that the processes cannot be substituted, without more, will not be found persuasive. 

	Applicant makes the argument that although DEP is more cost effective, the prior art expressly teaches TwDEP shows better performance (Page 9 of remarks filed January 10, 2022). This is a concession that a skilled artisan would appreciate substitution of DEP for TwDEP in Pethig’s process would result in an advantage, i.e. improved performance. This concession by Applicant further supports the Office’s position regarding substitution of DEP for TwDEP. Applicant’s concession is further supported by non-patent literature such as Cheng et al “A continuous high-throughput bioparticle sorter based on 3D traveling-wave dielectrophoresis” which expressly states TwDEP has a high-throughput advantage over DEP (Page 2 Col 2 Para 2). 

	Applicant makes the allegation of unexpected results associated with use of TwDEP over DEP but fails to provide any evidence that the improved performance would be unexpected. Applicant’s prior concession that the prior art acknowledges improved performance using TwDEP would support a finding that such results would be expected from the disclosure of the prior art as a whole. 

	Applicant has failed to provide a sufficient rebuttal to the Office’s prima facie obviousness determination on record and as such, the rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pethig et al “Dielectrophoretic studies of the activation of human T lymphocytes using a newly developed cell profiling system” (hereinafter Pethig) in view of US 20080206757 by Lin et al (hereinafter Lin) and Cen et al “A combined dielectrophoresis, traveling wave dielectrophoresis and electrorotation microchip for the manipulation and characterization of human malignant cells” (hereinafter Cen). 

Regarding Claim 1, Pethig discloses a method of examining the difference between cells before and after activation (Abstract). A suspension of patient cells after activation is subjected to an electric field and a dielectrophoretic response is measured and compared to the dielectrophoretic response of a control cell without activation (Abstract and Section 2.2). The control cells are considered the claimed “(1) providing a first sample containing a first cell and an electrolyte liquid, the first cell is not treated by the treatment method or treated by a comparative treatment method”, the activated cells are considered the claimed “a second sample containing a second cell and the electrolyte liquid, the second cell is treated by a treatment method” such that the specimen is the patient, reading on the claimed “wherein the first cell and the second cell are the same type of cells obtained from a specimen”. 

Pethig discloses performing DEP on the cells to identify the changes in electrical parameters after activation (Abstract) but does not disclose traveling-wave dielectrophoresis. 

However, Lin discloses that conventional and traveling-wave dielectrophoresis are similar and conventional processes by which electrical forces may be applies to cells ([0219]). Whereas DEP relies on the polarity of the particle as it compares to the medium for directing particles to strong v. week field regions, twDEP can drive the particles based on polarization factors ([0233]) and as such, a skilled artisan would appreciate that either DEP or twDEP may be utilized based on desired particle manipulation factors, rendering obvious the claimed “performing a traveling-wave dielectrophoresis on the first sample and the second sample”.

Additionally, Cen recognizes the interchangability of DEP and TWD when manipulating cells (Abstract, Page 388 Col 2 – Page 389 Col 1, and Section 2.3). 

A skilled artisan would appreciate any known method of generating an electrical response in treatment cells would be obvious to apply in Labeed’s disclosure, including traveling-wave dielectrophoresis as taught by Lin and Cen, as the claimed subject matter simply uses simple substitution of one known method for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

The traveling-wave dielectrophoresis application to both the control and activated cells reads on the claimed “applying an electric signal to the first sample and the second sample so as to generate a dipole moment effect on the first cell and a dipole moment effect on the second cell, respectively” such that the response of the cells to the electric signal reads on the claimed “obtaining at least one first motion parameter from the first cell corresponding to the electric signal, and at least one second motion parameter from the second cell corresponding to the electric signal” (See for example, Pethig Fig. 3). Modified Pethig discloses the electrophoresis would cause movement of the cells to be affected (Pethig Introduction teaching the claimed “wherein the first motion parameter and the second motion parameter are moving directions, moving speeds, moving distances, or accelerations or any combination thereof”). 

The responses are compared which show that the activation treatment altered the electrical parameters of the cells (Pethig Fig. 3, Fig. 6 ). reading on the claimed “obtaining a difference by comparing the first motion parameter and the second motion parameter to so as to predict a treatment response of the second cell to the treatment method; and the difference greater than zero represents that the treatment response exists”. 


 
Regarding Claim 2, modified Pethig discloses the electrical response of the cells is generated by traveling-wave dielectrophoresis (Lin [0219]-[0223], Cen Section 2.3 teaching the claimed “wherein in the step (2), the dipole moment effect of the first cell and the dipole moment of the second cell are generated by an electrodynamic method so that the first cell is allowed to move, change a moving direction, accelerate, slow down, or be motionless;  and the second cell is allowed to move, change a moving direction, accelerate, slow down, or be motionless”).  
 
Regarding Claim 5, Pethig discloses the treated cells have been immune activated (Pethig Introduction teaching the claimed “wherein the treatment method is selected from a group consisting of targeted therapy, radiation therapy, chemotherapy, cell death inhibiting therapy, proliferation accelerating therapy, proliferation inhibiting therapy, angiogenesis accelerating therapy, angiogenesis inhibiting therapy, immune activation therapy, immunosuppressive therapy, thermal therapy, photodynamic therapy, differentiation accelerating therapy, differentiation inhibiting therapy, and the combination thereof”).  
 
Regarding Claim 6, Pethig discloses the control cells are untreated such that the alternative of a comparative treatment in Claim 1 is not required to satisfy the requirements of Claim 1 and therefore the specific disclosure of the type of comparative treatment is an alternative not required by the claim to anticipate the limitations of Claim 1. As such, the limitations of Claim 6 are not required as the comparative treatment alternative is not selected by Pethig. 
 
Regarding Claim 7, Pethig discloses the treatment response is activation (Pethig Abstract teaching the claimed “wherein the treatment response is activation, deactivation, cell death acceleration, cell death inhibition, proliferation acceleration, proliferation inhibition, angiogenesis acceleration, angiogenesis inhibition, immunity activation, immunity suppression, injury, differentiation acceleration, differentiation inhibition, or the combination thereof”). 
 
Regarding Claim 8, Pethig discloses the cells are lymphocytes (Abstract teaching the claimed “wherein the first cell and the second cell are blood cells, mesenchymal stem cells, circulating tumor cells, tumor cells, non-tumor cells, malignant cells, non-malignant cells, gene recombinant cells, non-gene recombinant cells, stem cells, non-stem cells, cancer stem cells, artificial differentiated cells, in vitro cultured cells, xenograft cells, or the combination thereof”).  
 
Regarding Claim 9, Pethig does not disclose a pre-treatment to the specimen, thereby teaching the claimed “wherein the specimen is treated by a pre-treatment, or not treated by a pre-treatment, or the combination thereof”.  
 
Regarding Claim 12, Pethig discloses the specimen is human blood cells (Abstract teaching the claimed “wherein the specimen comprises body fluids, solid tissues, a non-organized specimen, an in vitro cultivated specimen, a xenograft specimen, or the combination thereof”).  
 
Regarding Claim 13, Pethig discloses that the response to the dielectrophoresis would be representative of the response to the activation within the treated cells such that the response could be classified by responding type (Abstract teaching the claimed “when the treatment response exists, the treatment response, according to the degree of the difference, is classified into responding type, intermediate type, and a type requiring other indexes to determine;  when the treatment response does not exist, the treatment response is determined as non-responding type”).  
 
Regarding Claim 14, Pethig discloses the response to the dielectrophoresis in the treated cells would be representative of the sensitivity of the treated cells to the activation (Abstract teaching the claimed “wherein the responding type represents sensitivity to the treatment method; and the nonresponding type represents resistance to the treatment method including de novo resistance and acquired resistance”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721